Exhibit 10.71

BAKER HUGHES INCORPORATED

STOCK OPTION AGREEMENT

GRANT OF OPTION

The Compensation Committee of the Board of Directors of Baker Hughes
Incorporated, a Delaware corporation (the “Company”), pursuant to the Baker
Hughes Incorporated 2002 Director & Officer Long-Term Incentive Plan (the
“Plan”), hereby grants to you, the above-named Participant, effective as of the
Grant Date set forth above (the “Grant Date”), an incentive stock option to
purchase the number of shares of the Company’s $1 par value per share common
stock at the exercise price set forth above for each share subject to this
option, subject to adjustment as provided in the Plan. The option is exercisable
in installments in accordance with the Vesting Schedule set forth above with the
exercise price payable at the time of exercise. To the extent not exercised,
installments shall be cumulative and may be exercised in whole or in part until
the option terminates. The option may not be exercised after the Expiration
Date.

By your acceptance of the option, you agree that the option is granted under,
governed by and subject to the terms of the Plan, this Stock Option Agreement
and the Terms and Conditions of Option Agreements (dated January 25, 2012). The
shares of Common Stock (the “shares”) that may be issued under this Plan are
registered with the Securities and Exchange Commission (“SEC”) under a
Registration Statement on Form S-8. A Prospectus describing the Plan and the
shares and the Terms and Conditions can be found on the Baker Hughes Direct
website at www.bakerhughesdirect.com. You may obtain a copy of the Plan
Prospectus by requesting it from the Company.

 

BAKER HUGHES INCORPORATED    Martin S. Craighead – President & CEO



--------------------------------------------------------------------------------

BAKER HUGHES INCORPORATED

TERMS AND CONDITIONS

OF

OPTION AGREEMENTS

(January 25, 2012)

These Terms and Conditions are applicable to an option granted pursuant to the
Baker Hughes Incorporated 2002 Director & Officer Long-Term Incentive Plan (the
“Plan”) and are incorporated as part of the Stock Option Agreement setting forth
the terms of such option (the “Agreement”).

 

1. TERMINATION OF EMPLOYMENT. The following provisions will apply in the event
Participant’s employment with the Company and all Affiliates of the Company
(collectively, the “Company Group”) terminates or a Change in Control of the
Company occurs before the Expiration Date set forth in the Agreement:

1.1 Termination Generally. If Participant’s employment with the Company Group
terminates before the Expiration Date for any reason other than one of the
reasons described in Sections 1.2 through 1.6 below, all of Participant’s rights
in the option shall terminate and become null and void on the earlier of the
Expiration Date or three years after the date Participant’s employment with the
Company Group terminates. In the event Participant’s employment with the Company
Group terminates for any reason, the option shall not continue to vest after
such termination of employment.

1.2 Termination for Cause. If Participant’s employment with the Company Group
terminates for Cause and such termination occurs (i) prior to a Change in
Control that occurs after the Grant Date or (ii) after the second anniversary of
a Change in Control that occurs after the Grant Date, all of Participant’s
rights in the option shall terminate and become null and void on the earlier of
the Expiration Date or the date Participant’s employment with the Company Group
terminates for Cause. If Participant’s employment with the Company Group
terminates for Cause and such termination occurs within two years following a
Change in Control that occurs after the Grant Date, all of Participant’s rights
in the option shall terminate and become null and void on the earlier of the
Expiration Date or the date thirty (30) days after Participant’s employment with
the Company Group terminates for Cause. Termination for Cause includes (without
limitation) fraud, theft, embezzlement committed against the Company Group or a
customer of the Company Group or any of its affiliated companies, or for
conflict of interest, unethical conduct, dishonesty affecting the assets,
properties or business of the Company Group, willful misconduct, or continued
material dereliction of duties.

1.3 Termination Without Cause or for Good Reason in Connection With a Change in
Control. Notwithstanding any other provision of the Agreement to the contrary,
if a Change in Control of the Company occurs, the provisions of Article 14 of
the Plan shall govern.

1.4 Divestiture of Business Unit. If the Company Group divests its ownership of
a business unit of the Company or one or more subsidiaries (a “Unit”) and
Participant’s employment with the Company Group terminates in connection with
such Divestiture (other than for Cause or death or due to Participant’s
disability within the meaning of Section 1.5), then Participant’s rights under
the option that have not then vested shall vest on the effective date of the
Divestiture of the business unit All of Participant’s rights in the option shall
terminate and become null and void on the earlier of the Expiration Date or
three (3) years after the date Participant’s employment with the Company Group
terminates. A “Divestiture” includes the disposition of a Unit to an entity that
the Company does not consolidate in its financial statements, whether the
disposition is structured as a sale or transfer of stock, a merger, a
consolidation or a sale or transfer of assets, or a combination thereof,
provided that a “Divestiture” shall not include a disposition that constitutes a
Change in Control.

1.5 Retirement or Disability. If Participant’s employment with the Company Group
terminates due to Participant’s Retirement or disability, then Participant’s
rights under the option that have not then vested

 

1



--------------------------------------------------------------------------------

shall vest on the effective date of Participant’s Retirement or termination of
employment due to disability. All of Participant’s rights in the option shall
terminate and become null and void on the earlier of the Expiration Date or five
(5) years after the date Participant’s employment with the Company Group
terminates as a result of Retirement or a disability. For purposes of this
Section 1.5, the term “Retirement” means the voluntary termination of
Participant’s employment relationship with the Company Group on or after the
date on which the sum of Participant’s whole (not rounded up) years of age and
service with the Company Group equals 65. For purposes of this Section 1.5, a
Participant will not be treated as having incurred a termination due to
Retirement if his employment is terminated by a member of the Company Group for
Cause (within the meaning of Section 1.2). For purposes of this Section 1.5,
Participant will incur a “disability” if Participant qualifies for long-term
disability benefits under a long-term disability program sponsored by the
Company. Note that if you exercise an incentive stock option more than three
months after the date of your termination of employment, you may not be entitled
to certain favorable federal income tax treatment applicable to incentive stock
options.

1.6 Death. If Participant’s employment with the Company Group terminates due to
the death of Participant, then Participant’s rights under the option that have
not then vested shall vest on the date of Participant’s death. All rights in the
option shall terminate and become null and void on the earlier of the Expiration
Date or one year after the date Participant’s death. After Participant’s death,
his or her executors, administrators or any person or persons to whom
Participant’s option may be transferred by will or by the laws of descent and
distribution, shall have the right, at any time prior to the termination of the
option to exercise the option.

 

2. PROHIBITED ACTIVITY. Notwithstanding any other provision of these Terms and
Conditions or the Agreement, if Participant engages in a “Prohibited Activity,”
as described below, while employed by one or more members of the Company Group
or within two years after the date Participant’s employment with the Company
Group terminates, then all of Participant’s rights in the option, to the extent
still outstanding at that time, shall immediately terminate and become null and
void. A “Prohibited Activity” shall be deemed to have occurred, as determined by
the Committee in its sole and absolute discretion, if Participant divulge any
non-public, confidential or proprietary information of the Company or of its
past, present or future affiliates (collectively, the “Baker Hughes Group”), but
excluding information that (a) becomes generally available to the public other
than as a result of Participant’s public use, disclosure, or fault, or
(b) becomes available to Participant on a non-confidential basis after
Participant’s employment termination date from a source other than a member of
the Baker Hughes Group prior to the public use or disclosure by Participant,
provided that such source is not bound by a confidentiality agreement or
otherwise prohibited from transmitting the information by a contractual, legal
or fiduciary obligation.

 

3. CASHLESS EXERCISE. Cashless exercise, in accordance with the terms of the
Plan, shall be available to Participant for the shares subject to the option.

 

4. TAXES AND TAX WITHHOLDING. You should consult with your tax advisor
concerning the tax consequences of exercising your option. To the extent that
the receipt of the option or the Agreement, the vesting of the option or the
exercise of the option results in income to Participant for federal, state or
local income, employment or other tax purposes with respect to which the Company
Group has a withholding obligation, Participant shall deliver to the Company at
the time of such receipt, vesting or exercise, as the case may be, such amount
of money as the Company Group may require to meet its obligation under
applicable tax laws or regulations, and, if Participant fail to do so, the
Company Group is authorized to withhold from the shares subject to the option or
from any cash or stock remuneration then or thereafter payable to Participant
any tax required to be withheld by reason of such taxable income, including
(without limitation) shares subject to the option sufficient to satisfy the
withholding obligation based on the last per share sales price of the common
stock of the Company for the trading day immediately preceding the date that the
withholding obligation arises, as reported in the New York Stock Exchange
Composite Transactions.

 

5. NONTRANSFERABILITY. Except as specified in these Terms and Conditions, the
option and the Agreement are not transferable or assignable by Participant other
than by will or the laws of descent and distribution, and shall be exercisable
during Participant’s lifetime only by Participant.

 

6.

CAPITAL ADJUSTMENTS AND REORGANIZATIONS. The existence of the option shall not
affect in any way the right or power of the Company or any company the stock of
which is issued pursuant to the

 

2



--------------------------------------------------------------------------------

  Agreement to make or authorize any adjustment, recapitalization,
reorganization or other change in its capital structure or its business, engage
in any merger or consolidation, issue any debt or equity securities, dissolve or
liquidate, or sell, lease, exchange or otherwise dispose of all or any part of
its assets or business, or engage in any other corporate act or proceeding.

 

7. EMPLOYMENT RELATIONSHIP. For purposes of the Agreement, Participant shall be
considered to be in the employment of the Company Group as long as Participant
have an employment relationship with the Company Group. The Committee shall
determine any questions as to whether and when there has been a termination of
such employment relationship, and the cause of such termination, under the Plan
and the Committee’s determination shall be final and binding on all persons.

 

8. NO RIGHTS AS A STOCKHOLDER. Participant shall not have any rights as a
stockholder of the Company with respect to any shares covered by the option
until the date of the issuance of the stock certificate or certificates to
Participant for such shares following exercise of the option pursuant to the
Agreement and the Terms and Conditions and payment for the shares. No adjustment
shall be made for dividends or other rights for which the record date is prior
to the date such certificate or certificates are issued.

 

9. NOT AN EMPLOYMENT AGREEMENT. The Agreement is not an employment agreement,
and no provision of the Agreement shall be construed or interpreted to create an
employment relationship between Participant and the Company or any of its
Affiliates or guarantee the right to remain employed by the Company or any of
its Affiliates for any specified term.

 

10. SECURITIES ACT LEGEND. If Participant is an officer or affiliate of the
Company under the Securities Act of 1933, Participant consents to the placing on
any certificate for the Shares of an appropriate legend restricting resale or
other transfer of the Shares except in accordance with such Act and all
applicable rules thereunder.

 

11. LIMIT OF LIABILITY. Under no circumstances will the Company Group be liable
for any indirect, incidental, consequential or special damages (including lost
profits) of any form incurred by any person, whether or not foreseeable and
regardless of the form of the act in which such a claim may be brought, with
respect to the Plan or the Company’s role as Plan sponsor.

 

12. DATA PRIVACY. The Company’s Human Resources Department in Houston, Texas
(U.S.A.) administers and maintains the data regarding the Plan, the awardees and
the stock options granted to awardees for all employees in the Company Group
worldwide.

The data administered and maintained by the Company includes information that
may be considered personal data, including the name of the awardee, the award
granted and the number of shares of stock subject to any stock option award
(“Employee Personal Data”). From time to time during the course of your
employment in the Company Group, the Company may transfer certain of your
Employee Personal Data to Affiliates as necessary for the purpose of
implementation, administration and management of your participation in the Plan
(the “Purposes”), and the Company and its Affiliates may each further transfer
your Employee Personal Data to any third parties assisting the Company in the
implementation, administration and management of the Plan (collectively, “Data
Recipients”). The countries to which your Employee Personal Data may be
transferred may have data protection standards that are different than those in
your home country and that offer a level of data protection that is less than
that in your home country.

In accepting the award of the stock option set forth in the Agreement, you
hereby expressly acknowledge that you understand that from time to time during
the course of your employment in the Company Group the Company may transfer your
Employee Personal Data to Data Recipients for the Purposes. You further
acknowledge that you understand that the countries to which your Employee
Personal Data may be transferred may have data protection standards that are
different than those in your home country and that offer a level of data
protection that is less than that in your home country.

Further, in accepting the award of the stock option set forth in the Agreement,
you hereby expressly affirm that you do not object, and you hereby expressly
consent, to the transfer of your Employee Personal Data by the Company to Data
Recipients for the Purposes from time to time during the course of your
employment in the Company Group.

 

3



--------------------------------------------------------------------------------

13. MISCELLANEOUS. The Agreement and the option are awarded pursuant to and are
subject to all of the provisions of the Plan, which are incorporated by
reference herein, including all amendments to the Plan, if any. In the event of
a conflict between these Terms and Conditions and the Plan provisions, the Plan
provisions will control. The terms “you” and “your” refer to the Participant
named in the Agreement. Capitalized terms that are not defined herein shall have
the meanings ascribed to such terms in the Plan or the Agreement.

 

4